

116 HR 3857 IH: To amend the Immigration and Nationality Act to reform asylum procedures related to the filing of frivolous applications, and for other purposes.
U.S. House of Representatives
2019-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3857IN THE HOUSE OF REPRESENTATIVESJuly 19, 2019Mrs. Lesko introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to reform asylum procedures related to the filing of
			 frivolous applications, and for other purposes.
	
		1.Notice concerning frivolous asylum applications
 (a)In generalSection 208(d)(4) of the Immigration and Nationality Act (8 U.S.C. 1158(d)(4)) is amended— (1)in the matter preceding subparagraph (A), by inserting the Secretary of Homeland Security or before the Attorney General;
 (2)in subparagraph (A), by striking and of the consequences, under paragraph (6), of knowingly filing a frivolous application for asylum; and and inserting a semicolon;
 (3)in subparagraph (B), by striking the period and inserting ; and; and (4)by adding at the end the following:
					
 (C)ensure that a written warning appears on the asylum application advising the alien of the consequences of filing a frivolous application and serving as notice to the alien of the consequence of filing a frivolous application..
 (b)Conforming amendmentSection 208(d)(6) of the Immigration and Nationality Act (8 U.S.C. 1158(d)(6)) is amended by striking If the and all that follows and inserting:
				
 (A)If the Secretary of Homeland Security or the Attorney General determines that an alien has knowingly made a frivolous application for asylum and the alien has received the notice under paragraph (4)(C), the alien shall be permanently ineligible for any benefits under this chapter, effective as the date of the final determination of such an application.
 (B)An application is frivolous if the Secretary of Homeland Security or the Attorney General determines, consistent with subparagraph (C), that—
 (i)it is so insufficient in substance that it is clear that the applicant knowingly filed the application solely or in part to delay removal from the United States, to seek employment authorization as an applicant for asylum pursuant to regulations issued pursuant to paragraph (2), or to seek issuance of a Notice to Appear in order to pursue Cancellation of Removal under section 240A(b); or
 (ii)any of the material elements are knowingly fabricated. (C)In determining that an application is frivolous, the Secretary or the Attorney General must be satisfied that the applicant, during the course of the proceedings, has had sufficient opportunity to clarify any discrepancies or implausible aspects of the claim.
 (D)For purposes of this section, a finding that an alien filed a frivolous asylum application shall not preclude the alien from seeking withholding of removal under section 241(b)(3) or protection pursuant to the Convention Against Torture..
			2.Anti-fraud investigative work product
 (a)Asylum credibility determinationsSection 208(b)(1)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(1)(B)(iii)) is amended by inserting after all relevant factors the following: , including statements made to, and investigative reports prepared by, immigration authorities and other government officials.
 (b)Relief for removal credibility determinationsSection 240(c)(4)(C) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(4)(C)) is amended by inserting after all relevant factors the following: , including statements made to, and investigative reports prepared by, immigration authorities and other government officials.
			